[J-40-2014]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT

   CASTILLE, C.J., SAYLOR, EAKIN, BAER, TODD, McCAFFERY, STEVENS, JJ.


COZEN O'CONNOR,                 :            No. 1 EAP 2014
                                :
                Appellant       :            Appeal from the Order of the
                                :            Commonwealth Court entered on June 18,
                                :            2013 at No. 1744 CD 2012 affirming the
           v.                   :            Order entered July 24, 2012 in the Court
                                :            of Common Pleas, Civil Division,
                                :            Philadelphia County at No. 0711, March
CITY OF PHILADELPHIA BOARD OF   :            Term 2008.
ETHICS AND CITY OF PHILADELPHIA :
AND THE HONORABLE ROBERT A.     :
BRADY AND FRIENDS OF BOB BRADY, :
                                :
                Appellees       :            ARGUED: September 10, 2014


                                        OPINION


MR. JUSTICE BAER                                       DECIDED: December 15, 2014
      The primary issue in this appeal is whether a law firm’s post-election forgiveness

of a political campaign committee’s unpaid legal fees, which were incurred due to the

firm’s representation of a candidate in a ballot challenge, is subject to the contribution

limitations established in the Philadelphia Campaign Finance Law, Philadelphia Code

Chapter 20-1000, et seq. (“Code”), as applicable in 2007. The Commonwealth Court

held that the post-election forgiveness of debt would constitute a “contribution” to the

candidate’s political campaign under Section 1001(6) of the Code, and, thus, was

subject to the $10,000 per year contribution limitation set forth in Section 1001(2). For

the reasons set forth herein, we hold that the law firm’s forgiveness of debt would not

constitute a contribution to the candidate’s political campaign as the debt at issue was
not incurred “for use in . . . influencing the election of the candidate.” Id. § 1001(6).

Accordingly, we reverse the order of the Commonwealth Court.

                                         I. Background

        The record establishes that Robert Brady, a member of the United States House

of Representatives from the First Congressional District, was a democratic candidate in

the May 2007 primary election for Mayor of Philadelphia. Prior to the election, Thomas

Knox, who was also a democratic mayoral candidate, filed a challenge to Brady’s

nomination petition, alleging defects in his statement of financial interests. The political

campaign committee, “the Friends of Bob Brady Campaign Committee” (“Committee”),

hired Cozen O’Conner (“the Firm”) to represent Brady in the litigation. There is no

evidence suggesting that the Firm agreed to provide representation pro bono or at a

discounted rate. The Firm successfully litigated the ballot challenge, keeping Brady on

the ballot. Brady, however, lost his bid for the nomination.

        After the election, the Committee had debt of $593,555.42, of which $448,468.09

constituted legal fees owed to the Firm for its representation of Brady in defending the

ballot challenge.    To determine how it could retire the outstanding debt after the

election, the Committee requested an advisory opinion from the Ethics Board regarding

whether contributions it received after the election for purposes of retiring campaign

debt were subject to the campaign contribution limits set forth in Sections 1002(1) and

(2) of the Code, as they existed in 2007.1

1   These sections provided:

        (1) Except as provided in subsection (6) [regarding contributions by a
        candidate to his/her campaign], no individual shall make total contributions
        per calendar year, including contributions made to or through one or more
        political committees, of more than two thousand five hundred dollars
        ($2,500) to a candidate for City elective office.

(continuedK)
                                      [J-40-2014] - 2
         The Ethics Board subsequently issued its formal opinion, concluding that post-

election contributions made to a political campaign to retire campaign debt, which had

been incurred for use in advocating or influencing the election of the candidate, were

subject to the Code’s limits on contributions. In making this determination, the Ethics

Board compared the Code’s definition of “contribution” to the definitions of the same

term in both state and federal campaign finance laws. Significantly, Section 1001(6) of

the Code defines a “contribution” as “[m]oney, gifts, forgiveness of debts, loans, or

things having a monetary value incurred or received by a candidate or his/her agent for

use in advocating or influencing the election of the candidate.”2 Phila. Code § 1001(6).

         The Ethics Board acknowledged that the Code’s definition of “contribution,” was

not as explicit as the state election law’s definition of “contribution,” which

encompasses, inter alia, “payments” or “forbearance” to a political committee “for the

purpose of influencing any election in this Commonwealth or for paying debts incurred

by or for a candidate or committee before or after any election.” 3 Nevertheless, it did

(Kcontinued)
     (2) Except as provided in subsection (6), no person, other than individuals
     who are covered under § 20-1002(1), and no political committee shall
     make total contributions per calendar year of more than ten thousand
     dollars ($10,000) to a candidate for City elective office.

Phila. Code § 20-1002(1), (2).

2 The Code defines a “candidate” as an individual who files nomination papers or
petitions for City elective office or who publicly announces his or her candidacy for City
elective office. Id. at § 20-1001(2).

3   The Pennsylvania Election Code defines “contribution” to mean:

       [A]ny payment, gift, subscription, assessment, contract, payment for
       services, dues, loan, forbearance, advance or deposit of money or any
       valuable thing, to a candidate or political committee made for the purpose
       of influencing any election in this Commonwealth or for paying debts
(continuedK)
                                      [J-40-2014] - 3
not believe that the Code’s use of a less explicit definition of the term was indicative of

City Council’s intent to exclude post-election payments from the definition.

       Rather, the Ethics Board found that the Code language at issue was more akin to

the definition of “contribution” set forth in the federal campaign finance law, which, like

the Code, specifically limited the amount of a contribution that may be given to a

candidate, but was not explicit about whether the limit applied to a candidate’s post-

election fundraising. Ethics Board Advisory Opinion at 2-3.4 It relied on the Federal

Election Commission’s interpretation of the federal statute as prohibiting post-election

fundraising that exceeds contribution limits based on the policy that, otherwise,

candidates could evade contribution restrictions by running their campaigns at a deficit,

and later collecting contributions in excess of the Federal Election Code’s limits after the


(Kcontinued)
     incurred by or for a candidate or committee before or after any election.
     “Contribution” shall also include the purchase of tickets for events such as
     dinners, luncheons, rallies and all other fund-raising events; the granting
     of discounts or rebates not available to the general public; or the granting
     of discounts or rebates by television and radio stations and newspapers
     not extended on an equal basis to all candidates for the same office; and
     any payments provided for the benefit of any candidate, including any
     payments for the services of any person serving as an agent of a
     candidate or committee by a person other than the candidate or
     committee or a person whose expenditures the candidate or committee
     must report under this act. The word “contribution” includes any receipt or
     use of anything of value received by a political committee from another
     political committee and also includes any return on investments by a
     political committee.

25 P.S. §3241(b).

4 The Federal Election Code defines “contribution” in pertinent part, as “any gift,
subscription, loan, advance or deposit of money or anything of value made by any
person for the purpose of influencing any election for Federal office.” 2 U.S.C. §
431(8)(A)(i).

                                      [J-40-2014] - 4
election. Id. (citing United States v. Sun-Diamond Growers of California, 941 F. Supp.

1277, 1280 (D.D.C. 1996)). Thus, the Ethics Board concluded that City Council’s use of

language similar to that appearing in the federal statute suggested that the ordinance be

interpreted consistently with it, i.e., that post-election contributions to retire campaign

debt remain subject to the contribution limitations.

       Thereafter, on March 3, 2008, the Firm filed a declaratory judgment action on its

own behalf naming the Ethics Board and the City as defendants, seeking a declaration

that post-election debt forgiveness to a political campaign was not a “contribution” under

Section 1001(6) of the Code. The Firm also sought a declaration that legal expenses

incurred by the Committee were not “expenditures,” and, therefore, funds raised by a

campaign to defray such expenses were not subject to the contribution limits of the

Code.5

       The Ethics Board and the City filed preliminary objections to the Firm’s complaint

on April 14, 2008, arguing that the Firm lacked standing to seek the declaratory

judgment. On June 10, 2008, the trial court sustained the preliminary objections, and

dismissed the Firm’s complaint. It held that the Firm did not have a direct interest in the

litigation as its relationship with the Committee regarding the debt was too tenuous, and

that an advisory opinion, such as that of the Ethics Board, is not a final adjudication

subject to review by the court.

       On appeal to the Commonwealth Court, the Firm contended that it had standing

to pursue a declaratory judgment action because it could not collect, within a

reasonable amount of time, the $448,468.09 the Committee owed in legal fees. It also


5 The Code defined “expenditures” as “[t]he payment, distribution, loan or advancement
of money or any valuable thing by a candidate, political committee or other person for
the purpose of influencing the outcome of a covered election.” Phila. Code § 20-
1001(10).

                                      [J-40-2014] - 5
contended that the Board’s interpretation of the Code frustrated the Committee’s efforts

to raise funds to retire campaign debt. The Commonwealth Court affirmed the trial

court’s grant of preliminary objections, holding that the Firm, as a mere unpaid creditor,

lacked standing to seek a declaratory judgment because it did not have a direct,

immediate and substantial interest in the outcome of the appeal. Cozen O’Connor v.

City of Philadelphia, Bd. of Ethics, 970 A.2d 504 (Pa. Cmwlth. 2009).

       The Firm subsequently filed a petition for allowance of appeal with this Court,

which we granted on December 29, 2009, limited to the issue of whether the Firm had

standing to obtain a declaratory judgment to determine whether it could forgive the

outstanding debt of the Committee at one time and in toto, without violating

Philadelphia’s campaign contribution limitations set forth in the Code. Cozen O’Connor

v. City of Philadelphia, Bd. of Ethics, 987 A.2d 715 (Pa. 2009). This Court denied

allocatur as to all remaining issues. Id.

       In 2010, prior to this Court’s resolution of the appeal on the standing issue, the

Philadelphia Campaign Finance Law was amended in two pertinent respects. First, on

June 16, 2010, Philadelphia Mayor Michael Nutter signed into law Bill No. 100122,

which specifically limited post-election contributions. The Bill added a new term, “post-

candidacy contribution” that expressly includes: “forgiveness of debts . . . received by a

former candidate or his/her agent for use in retiring debt that was incurred to influence

the outcome of a covered election . . . .” Phila. Code § 20-1001(14). The bill also

provided an annual dollar limit of $10,600 on post-election contributions made by

corporations. Id. § 20-1002(5).

       Second, the Ethics Board promulgated a new Regulation No. 1, which expanded

upon existing campaign finance regulations and took effect on September 27, 2010.

See Philadelphia Board of Ethics Regulation No. 1. Section 1.28 added a provision


                                      [J-40-2014] - 6
permitting a campaign creditor to forgive a former candidate’s debt without being bound

by contribution limitations if enumerated requisites were satisfied.6 Notably, Regulation

No. 1 also provided a new means for candidates to handle legal defense costs,


6   Section 1.28 of Regulation No. 1 was again amended in 2013, and states:

        If a debt owed by a former candidate is not collectible as defined below, a
        creditor may forgive the debt without such forgiveness being subject to the
        contribution limits set forth in Subpart B. A debt is not collectible if all of
        the following are true:

               a. The creditor billed the candidate for its services in the
               ordinary course of its business and the terms of the
               transaction were commercially reasonable;

               b. The debt has been outstanding for at least 24 months;

               c. The candidate political committee does not have sufficient
               cash on hand to pay the creditor;

               d. The candidate political committee receives less than
               $1,000 in contributions during the previous 24 months;

               e. The candidate political committee makes less than $1,000
               in expenditures during the previous 24 months.

               f. Forgiveness of the debt is not prohibited by any other
               relevant law;

               g. The creditor and candidate disclose the forgiveness to the
               extent required by the Pennsylvania Election Code, if
               applicable; and

               h. The creditor notifies the Board by postal mail or email sent
               to the attention of the Board’s Executive Director of its intent
               to forgive the debt and demonstrate that all conditions set
               forth in this Paragraph have been satisfied.

Philadelphia Board of Ethics Regulation No. 1, Subpart F, Section 1.28.

                                       [J-40-2014] - 7
authorizing the establishment of a “litigation fund committee,” Regulation No. 1, Subpart

A, 1.1(n), which can receive enumerated contributions “that do not count toward

contribution limits.” Id., Subpart B, 1.11(a),(b).

       Subsequently, this Court entered a decision on February 23, 2011, reversing the

Commonwealth Court’s finding of lack of standing, and remanding for further

proceedings. Cozen O’Connor v. City of Philadelphia, Bd. of Ethics, 13 A.3d 464 (Pa.

2011) (“Cozen I”).    We held that the Firm “sufficiently pled as a basis for relief in its

declaratory judgment action its own inability to forgive the total outstanding debt without

potentially violating the Ethics Board’s interpretation of the campaign contribution

limitations of the Code. . . .” Id. at 472. We went on to conclude that the Firm:

       possesses standing in this regard in that it has a substantial, direct, and
       immediate interest in knowing whether it may, in its own right, forgive the
       total outstanding debt owed to it by the Committee without running afoul of
       the Code’s campaign contribution limitations, as interpreted by the Ethics
       Board, and thereby face significant fines and sanctions for such violations.
Id.

       On remand, the parties filed cross motions for judgment on the pleadings. In the

Firm’s motion, it reiterated its request for a declaration that, under the Code as it existed

in 2007, contribution limits did not apply to post-election campaign fundraising and/or

the Firm’s forgiveness of debt because the legal fees owed by the Committee did not

constitute “expenditures” or “contributions.”        Following oral argument, the trial court

entered an order denying the Firm’s motion for judgment on the pleadings, and granted,

in part, the Board’s counterpart motion. It ruled that the case was controlled by the

Code as it existed prior to the 2010 amendments, as those amendments were not

retroactive.

       In its Pa.R.A.P 1925(b) statement of errors complained of on appeal, the Firm

contended that: (1) under the Code applicable in 2007, the legal fees incurred to defend

                                       [J-40-2014] - 8
Brady in the ballot challenge were not incurred “for the purpose of influencing a covered

election,” and, thus, were not subject to regulation as covered “expenditures;” (2) the

Firm’s forgiveness of legal fee debt at one time and in toto would not constitute a

“contribution” subject to limitation under the Code; and (3) the trial court erred in

declining to address the scope and limitations of the Committee’s ability to engage in

fundraising to liquidate the debt at issue.

       In support of its ruling in favor of the Ethics Board and the City, the trial court

opined that the legal fees incurred to defend Brady in the ballot challenge were “for the

purpose of influencing the election” and, thus, were “expenditures” under the law.

Relying on the dictionary definition of “influence” as “the act or power of producing an

effect without apparent exertion of force or direct exercise of command,” Cozen

O’Conner v. City of Philadelphia Bd. of Ethics, No. 1744 CD 2012, unpublished

memorandum at 6 (Ct. Com. Pleas Phila. County filed Oct. 10, 2012) (citing Merriam-

Webster Collegiate Dictionary (11th ed. 2003)), the trial court reasoned that defending

the ballot challenge “influenced” the outcome of the election because the “only purpose

of defending the right to remain on the ballot is so that the candidate can participate in

the election.” Id. at 7. The trial court further concluded that because the Firm’s post-

election forgiveness of the Committee’s debt would be used to defray the cost of the

legal fees, which had been incurred for the purpose of influencing the outcome of the

election, such post-election forgiveness of debt at one time and in toto, constituted a

“contribution” subject to campaign contribution limits.

       Notably, the trial court recognized the inequity of its interpretation in that it did not

provide for an exception to the contribution limits where, as here, there were

unanticipated and involuntary expenses incurred due to the litigation of the ballot

challenge. Id. at 7 n.2. The court found that the absence of such an exception to the


                                       [J-40-2014] - 9
contribution limits will “undoubtedly chill the entry of well-qualified and needed ordinary

citizens to seek offices.” Id. It opined that this interpretation, while “abundantly clear” to

the court, was “fundamentally unfair to the candidate, their counsel, and the citizenry”

because all a candidate would have to do to thwart the political campaign of another

candidate is to mount a legal challenge to the opponent’s nomination petition, thereby

creating unanticipated legal expenses for which there is no exception or safe harbor

from the contribution limits. Id.

       Finally, the trial court refused to address the scope or limitations on the

Committee’s ability to engage in post-election fundraising to pay the debt owed to the

Firm (as opposed to the Firm’s own ability to forgive the debt), as that matter was

outside the scope of this Court’s grant of allocatur in Cozen I, and, thus, was not

properly before the trial court on remand.

       The Commonwealth Court affirmed.          Cozen O’Connor v. City of Philadelphia

Board of Ethics, 71 A.3d 407 (Pa. Cmwlth. 2013). Preliminarily, it agreed that the issue

regarding the Committee’s ability to fundraise to satisfy its legal debt was outside the

scope of this appeal because this Court, in granting allocatur in Cozen I narrowed

review to whether the Firm had standing to seek a declaration regarding its own ability

to forgive the debt in toto and at one time without restraints.

       In analyzing the merits of whether the contribution limits in the Code applied to

the forgiveness of the Committee’s legal debt, the court found that resolution of this

issue did not depend on whether the debt incurred was an “expenditure” of the

Committee.     Id., 71 A.3d at 415.       Nevertheless, contrary to the trial court, the

Commonwealth Court held that the Committee’s unpaid legal debt could not qualify as

an “expenditure” because an unpaid debt did not satisfy the Code’s definition of the




                                      [J-40-2014] - 10
term as encompassing a “payment, distribution, loan or advancement of money or any

valuable thing.” Phila. Code § 20-1001(10). Id. at 416.

       The Commonwealth Court, however, agreed with the trial court that the Firm’s

forgiveness of the Committee’s legal debt was a “contribution,” subject to the Code’s

relevant contribution limitation of $10,000 per year. The court acknowledged that the

“contribution” definition “neither expressly limits its reach to pre-election activities nor

prohibits its extension to post-election activities.” Id. at 421. It reasoned that it should

liberally construe the term to effectuate the purpose of the Philadelphia Campaign law,

which was to end the “pay to play” political culture in Philadelphia by eliminating large

political contributions to political candidates to undermine the integrity of the electoral

process. Id. at 420.

       The court rejected the Firm’s contention that the City’s decision to adopt a

definition of “contribution” different from that found in the State Election Code, which

regulates post-election contributions expressly, evidences the City’s intent to exclude

post-election debt forgiveness from the restraints on campaign contributions. The court

held that the definition of “contribution” chosen by City Council is so dissimilar from its

state counterpart that no conclusion could be drawn as to what, if any, portions of the

state law’s extensive definition the City intended to incorporate in its more concise

description of the term. Id. at 420.

       Notwithstanding the lack of express language in the prior Code addressing post-

election contributions, the Commonwealth Court viewed the 2010 amendments

regulating post-election contributions as a clarification and codification of Ethics Board’s

advisory opinions that had applied contribution limits to post-election activities.       It

concluded that “contribution” was broad enough to embrace all contributions to

candidates and their committees, whether made before or after an election. Id.         The


                                       [J-40-2014] - 11
court explained that it did not matter whether the contribution was made pre- or post-

election, but only whether the purpose for which the Committee incurred the debt was to

influence the outcome of the election of the candidate.

       As did the Ethics Board in its advisory opinion, the Commonwealth Court held

that its interpretation of “contribution” as including post-election activities was consistent

with federal case law interpreting the federal campaign finance statute. It referenced

the same policy reasons, i.e., that excluding post-conviction activities from restraints on

contributions would allow candidates to evade contribution limitations by running their

campaigns at a deficit and then collecting contributions after the election. Id. at 421

(citing United States v. Crop Growers Corporation, 954 F. Supp. 335, 358 (D.D.C.

1997)).

       Regarding the Firm’s allegation that the debt was incurred only to secure Brady’s

right to be on the ballot, and not to influence the outcome of the election, the

Commonwealth Court held that such argument “invites the willful suspension of

disbelief.”   Id.   The court explained that the undefined term “influence” should be

interpreted according to its common and approved usage, which means “to affect or

alter by indirect or intangible means” or “to have an effect on the condition or

development of.” Id. (citing Merriam-Webster’s Collegiate Dictionary at 641 (11th ed.

2003)). Applying such definition, the Commonwealth Court held that legal fees incurred

by a campaign committee to keep a candidate on the ballot are incurred for the purpose

of influencing the outcome of an election.

          Accordingly, the Commonwealth Court declared that should the Firm forgive all

or any portion of the $448,468.09 legal debt owed by the Committee, such forgiveness

is a “contribution” subject to contribution limits under the Code because forgiveness of

debt is included in the definition of “contribution,” the definition is not restricted to pre-


                                      [J-40-2014] - 12
election forgiveness of debt, and the legal fee debt was incurred for the purpose of

giving voters the opportunity to vote for Brady in the 2007 Democratic mayoral primary,

which influenced the outcome of the election.

       On January 6, 2014, this Court granted allocatur on four issues: rephrased and

reordered for clarity, as follows: (1) whether post-election debt forgiveness to retire legal

defense costs relating to a ballot challenge is regulated as a “contribution” under the

Code as it existed in 2007; (2) whether such debt was incurred to influence the outcome

of an election; (3) whether the Commonwealth Court’s holding that such legal defense

costs are not an “expenditure” affects the determination of whether they are a

“contribution;” and (4) whether the Firm may seek in this appeal a declaration covering

all means available to liquidate the legal fee debt at issue, including the Committee’s

ability to fundraise.

                               II. The Parties’ Arguments

       The Firm contends that the post-election forgiveness of the Committee’s unpaid

legal debt for representing Brady in a ballot challenge is not a “contribution” to the

candidate’s political campaign, and, thus, is not subject to the contribution limitations

under the Code as it existed in 2007. As explained infra, the Firm sets forth three

primary reasons in support of its position: (1) the applicable definition of “contribution”

does not encompass post-election activity; (2) the forgiveness of debt was not “for use

in advocating or influencing the election of the candidate;” and, (3) the Commonwealth

Court’s holding that the unpaid legal debt was not an “expenditure” demonstrates that

the forgiveness of such debt is not a “contribution.”

       First, the Firm submits that the following plain language employed in the Code’s

definition of “contribution” does not encompass post-election activities:




                                      [J-40-2014] - 13
        Money, gifts, forgiveness of debts, loans, or things having a monetary
        value incurred or received by a candidate or his/her agent for use in
        advocating or influencing the election of the candidate.
Phila. Code § 20-1001(6).

        The Firm asserts that City Council utilized the Pennsylvania Election Code as the

template for the local campaign finance law, yet that statute’s definition of “contribution”

specifically includes post-election activities. As noted, the Pennsylvania Election Code

states, in relevant part:

        The word “contribution” shall mean any payment, gift, subscription,
        assessment, contract, payment for services, dues, loan, forbearance,
        advance or deposit of money or any valuable thing, to a candidate or
        political committee made for the purpose of influencing any election in this
        Commonwealth or for paying debts incurred by or for a candidate or
        committee before or after any election. . . .
25 P.S. § 3241(b).

        While adopting nearly the verbatim definition of “expenditure” as is set forth in the

Pennsylvania State Election Code, the Firm emphasizes that City Council deviated from

the state statute’s definition of “contribution” by omitting the language above relating to

payments received by candidates “after any election.” Id. The Firm maintains that this

evidences City Council’s intent to exclude post-election debt forgiveness from the

Code’s contribution limits.

        The Firm finds additional support for its position in the 2010 Code amendments,

which, unlike the prior version of the Code, specifically regulate post-election

contributions. As noted, in 2010, a new section was added defining a “post-candidacy

contribution,” and setting forth limits for such contributions.   7   Thus, it contends, the


7   As noted, the 2010 amendment defines the term as follows:

       Post-candidacy contribution. Money, gifts, forgiveness of debts, loans, or
       things having a monetary value, received by a former candidate or his/her
(continuedK)
                                      [J-40-2014] - 14
amendment suggests that the prior version of the Code did not limit post-election

contributions. The Firm argues that if the prior definition of “contribution” included post-

election activity, the language of that provision could have been clarified; instead, a new

section dealing with this subject was added.

       The Firm relies on Superior Court case law opining that a change of language in

a statute indicates a change of legislative intent. See Midvale Co. v. Unemployment

Comp. Bd. of Review, 67 A.2d 380, 385 (Pa. Super. 1949) (providing that “it is an

elemental rule of statutory construction that a change of language in a statute indicates

a change of legislative intent”). The Firm suggests that here, City Council’s amendment

of the Philadelphia Code materially changed the existing law going forward by

expanding it to regulate post-election liquidation of campaign debts. Thus, it concludes,

such change makes it clear that the prior law, in effect in 2007, did not regulate post-

election liquidation of campaign debts.

       The Firm continues that the Commonwealth Court erred by relying on the federal

court’s interpretation of “contribution,” as set forth in the federal campaign finance law,

reiterating the policy that if the court would exclude post-election activity from the

definition of “contribution,” candidates could evade contribution limit laws by running a

campaign at a deficit and collecting funds after the election. According to the Firm, the

federal campaign finance law is irrelevant to the interpretation of a local ordinance.

       In its second argument, the Firm contends that the post-election forgiveness of

the Committee’s legal fee debt, which was incurred to stave off a challenge to Brady’s


(Kcontinued)
     agent for use in retiring debt that was incurred to influence the outcome of
     a covered election, or for the purpose of defraying the cost of transition or
     inauguration of a candidate elected to City elective office.

Phila. Code § 20-1001(14).

                                     [J-40-2014] - 15
nomination petition, was not a “contribution” because it was not “for use in advocating or

influencing the election of the candidate.”    Phila. Code § 20-1001(6).      It views the

Commonwealth Court’s analysis as conflating the defense of a challenge to a

nomination petition, which, if successful, allows the candidate to remain on the ballot,

and the purportedly very different act of actually influencing the outcome of the election.

The Firm acknowledges that debt incurred for defense of a lawsuit commenced against

a candidate may have some collateral effect on an election, but contends that it cannot

reasonably be encompassed by the Code’s “contribution” definition. Rather, the Firm

interprets the term “influencing” as requiring a showing that the debt forgiven was

incurred to urge a prospective voter to choose one candidate over another -- i.e.,

electioneering that a political campaign contributor with donative intent would promote.

       The Firm argues further that the Commonwealth Court’s interpretation of

“influencing” as anything that “affects or alters an election by indirect or intangible

means or that has an effect on the condition or development of an election,” is far too

broad because it ignores whether the effect on the election is intentional, incidental, or

wholly unanticipated and unintended. This result, the Firm submits, is absurd.

       The Firm emphasizes that it is undisputed that the legal fees were incurred solely

to mount a legal defense on behalf of Brady against an opponent’s challenge to his

nomination petition; and not to influence the outcome of the election by urging the

citizenry to cast their votes for Brady. By the undisputed facts and the unambiguous

statutory language, monies received by the campaign for the express purposes of

defraying the cost of such involuntary obligations cannot be considered "contributions"

under § 20-1001(6), and, thus, the "contribution limits" of § 20-1002 cannot apply to

such solicitations.




                                     [J-40-2014] - 16
       In its third argument, the Firm contends that the Commonwealth Court’s holding

that the Committee’s unpaid legal fee debt is not an “expenditure” is incompatible with

its holding that the debt constituted a “contribution.” The Firm reasons that if the legal

expenses are not regulated “expenditures” under the local campaign finance law, then

the forgiveness of such debt cannot be regulated as a “contribution.”

       Finally, in its fourth contention, the Firm submits that the Commonwealth Court

misinterpreted this Court’s decision in Cozen I by concluding that it had standing only to

seek a declaratory judgment as to whether it could forgive the Committee’s legal debt in

toto without violating the Code’s campaign contribution limitations, and not whether it

could seek a declaration regarding the Committee’s ability to engage in fundraising to

pay the debt. Ignoring that our allocatur grant in Cozen I was limited to the Firm’s

standing in terms of its own ability to forgive the debt at one time and in toto, the Firm

emphasizes that this Court instructed in Cozen I that “upon remand, the parties are free

to move forward regarding the merits of the case.” Id., 13 A.3d at 470 n.5. The Firm

interprets this language as permitting it to move forward on all aspects of the case,

including the Committee’s ability to fundraise, and urges our Court to correct the

Commonwealth Court’s finding of limited standing.

       In response to the Firm’s contention that the Code did not regulate post-election

contributions in 2007, the Ethics Board argues that the Commonwealth Court was

correct in examining the definition of “contribution,” and concluding that such definition

was not limited to pre-election activity. It acknowledges that the definition does not

discuss explicitly whether post-election contributions are regulated, but emphasizes that

the Code defines “contribution” as including “forgiveness of debt” where the debt was

“incurred” to influence an election. The Ethics Board asserts that the only logical way to

interpret “incurred” is to find that it modifies the term “debt,” thus, forgiveness of a debt


                                      [J-40-2014] - 17
that was itself incurred to influence the election is a covered contribution. It contends

that the Firm’s interpretation, excluding post-election transactions, gives no effect to the

term “incurred.” The ordinance, it reasons, must be interpreted so as to give effect to all

of its language.

       Further, the Ethics Board submits that reading the definition of “contribution” to

include post-election activity best reflects the purpose of the Code. It notes that the

Commonwealth Court recognized this Court’s decision in Nutter v. Dougherty, 938 A.2d

401 (Pa. 2011), which held that the local campaign finance law was enacted in an effort

to stem the “pay to play” political culture in Philadelphia by limiting campaign

contributions to candidates for municipal office.         Applying contribution limits to

forgiveness of campaign debt after an election, it argues, is wholly consistent with

remedying the “mischief” of “pay to play” politics and attaining City Council’s anti-

corruption objective.

       The Ethics Board also argues that the Commonwealth Court’s reasoning based

upon analogous federal law is sound and should be upheld. It reiterates that federal

law, like the Code, is silent as to whether a “contribution” includes post-election debt

forgiveness. Nevertheless, federal courts and the Federal Ethics Commission (“FEC”)

have interpreted the federal campaign finance law to encompass post-election

contributions for purposes of contribution limits for the same policy reasons that apply

here, i.e., that “exempting post-election contributionsKwould provide an opportunity for

the exception to swallow the rule” by allowing candidates simply to run up debts and

defer all fundraising until after the election. United States v. Crop Growers Corporation,

954 F. Supp. at 358.

       Additionally, the Ethics Board refutes the Firm’s claim that City Council’s

definition of “contribution” was derived from the Pennsylvania Election Code, but was


                                     [J-40-2014] - 18
altered intentionally to exclude post-election contributions. As did the Commonwealth

Court, it asserts that the definition of “contribution” contained in the local ordinance is so

different from the definition of that term in the state statute that no light is shed on what

provisions City Council intended to incorporate.

       Regarding the 2010 amendment of the Philadelphia Code, the Ethics Board

argues that the Firm relies on a distorted view of legislative history in positing that the

amendment evinces City Council’s previous intent to exclude post-election activities

from contribution restrictions. It asserts that the decision relied upon by the Firm for the

proposition that a change in a statute indicates a change of legislative intent, Midvale,

supra, is a sixty year-old Superior Court decision. More germane, the Ethics Board

argues, is this Court’s decision clarifying that a change in language, at most, “ordinarily”

indicates a change in intent. See Masland v. Bachman, 374 A.2d 517, 521 (Pa. 1977).

Indeed, absent this interpretation, it contends, a legislature could never clarify its prior

intent for fear that courts would treat this as a change in the law. The Ethics Board

asserts that where amended language in a statute or ordinance is not inconsistent with

the previous language and the purpose of the statute supports the view that the later

amendment was a mere clarification, such a ruling is appropriate.

       Thus, the Ethics Board argues that the “post-candidacy contribution” language

adopted by City Council in 2010 is both consistent and clarifying in nature. Rather than

altering existing law, it contends, City Council enacted the 2010 amendments, in

recognition of the Ethic Board’s previous interpretation of “contribution” as including

post-election activities, and codifying it to avoid all doubt. To bolster its argument, the

Ethics Board cites the legislative history of the enactment, which reflects that the

Mayor’s Chief of Staff cited to the Ethics Board’s advisory opinion and noted that the




                                      [J-40-2014] - 19
Mayor’s Task Force on Ethics and Campaign Finance Reform recommended codifying

the interpretation of the law the Board advocates herein.

       In response to the Firm’s contention that its forgiveness of the Committee’s

unpaid legal debt is not a “contribution” because it was not incurred “for use in

advocating or influencing the election of the candidate,” the Ethics Board agrees with

the Commonwealth Court’s adjudication of the issue. Faced with the undefined term,

“influence,” it asserts that the Commonwealth Court relied on the well-established rule

of statutory construction that courts may look to “common and approved usage,”

including dictionary definitions, when interpreting undefined terms.        The dictionary

defines “influence,” in relevant part, as “to affect or alter by an indirect or intangible

means” or “to have an effect on the condition or development of.” Merriam-Webster's

Collegiate Dictionary at 641 (11th ed. 2003).      The Ethics Board maintains that this

definition is sufficiently broad to support the Commonwealth Court's conclusion that fees

incurred to secure the right to appear on the ballot in the 2007 Democratic mayoral

primary necessarily influenced the outcome of that election. In the Ethics Board’s view,

nothing can be more fundamental to the outcome of an election than who appears on

the ballot. It maintains that candidates spend significant time and money to secure a

sufficient number of valid signatures to appear on the ballot precisely because the

determination of which candidates are listed on the ballot influences the election.

       Next, the Ethics Board asserts that the Firm relies erroneously upon the

Commonwealth Court’s holding that the Committee’s unpaid legal debt is not an

“expenditure” to support its position that the forgiveness of such debt is not a

“contribution.”   It argues that such contention ignores that the basis for the

Commonwealth Court’s ruling in this regard was that the Committee paid no funds to

satisfy the legal fees incurred, thus, the unpaid debt is not a “payment, distribution, loan


                                     [J-40-2014] - 20
or advancement of money or any valuable thing” as set forth in the definition of

“expenditure.” Phila. Code § 20-1001(1). The Commonwealth Court’s holding that a

campaign committee’s unpaid legal fees should be classified as a debt rather than an

expenditure, the Ethics Board argues, has no bearing on whether the post-election

forgiveness of the legal fee debt constitutes a “contribution.”

       The Ethics Board emphasizes that this is not a case where the Committee is

seeking to clarify the amount of money it can expend; nor does the Code limit the

amount of permissible expenditures.        It submits there is no textual basis in the

Philadelphia Code or the Commonwealth Court's opinion for the argument that if a debt

incursion was not an “expenditure” then the debt's liquidation is unregulated. Moreover,

the Ethics Board asserts, the Firm’s argument would lead to an absurd result in that the

forgiveness of campaign debt of any sort would be unregulated solely because the

original incursion of the debt was not an “expenditure” by the candidate. It concludes

that the express inclusion of “forgiveness of debt” in the definition of “contribution” puts

the Firm’s erroneous contention to rest.

       Finally, the Ethics Board argues that the Commonwealth Court was correct in

interpreting this Court’s decision in Cozen I as limiting the Firm’s standing to seek a

declaratory judgment regarding its ability to forgive, in toto, and at one time, the

Committee’s legal fee debt. It contends that our ruling in Cozen I did not encompass

the Firm’s request for a declaration regarding the Committee’s ability to raise funds to

pay the debt. The Ethics Board maintains that this Court limited the parameters of the

Firm's declaratory judgment action in 2009, with its initial narrow allocatur grant, and in

2011, in Cozen I. Since then, it asserts, both the Commonwealth Court and the trial

court have uniformly held that this declaratory judgment action involves only the Firm’s




                                      [J-40-2014] - 21
desire to clarify “its own right” to forgive the total outstanding legal fee debt owed to it by

the Committee, without running afoul of the Code's campaign contribution limitations.

                                      III. Discussion8

       Preliminarily, we address the Firm’s contention that the scope of the appeal in

this declaratory judgment action extends beyond the Firm’s ability to forgive the

Committee’s legal fee debt without constraint and encompasses a declaration regarding

the Committee’s ability to fundraise to repay that debt. The Commonwealth Court was

correct in concluding that this Court in Cozen I did not find that the Firm possessed

standing to seek declaratory relief regarding whether the Committee may conduct

unrestricted post-election fundraising to retire the debt owed to the Firm. As noted, in

Cozen I, this Court delineated the Firm’s standing in this action as follows:

               Having concluded that the Firm sufficiently pled as a basis for relief
       in its declaratory judgment action its own inability to forgive the total
       outstanding debt without potentially violating the Ethics Board's
       interpretation of the campaign contribution limitations of the Code, we,
       likewise, conclude that the Firm possesses standing in this regard in that it
       has a substantial, direct, and immediate interest in knowing whether it
       may, in its own right, forgive the total outstanding debt owed to it by the
       Committee without running afoul of the Code's campaign contribution
       limitations, as interpreted by the Ethics Board, and, thereby face
       significant fines and sanctions for such violations.


Cozen I, 13 A.3d at 472.       The Firm’s attempt to overcome this ruling by relying on

additional language in Cozen I, directing that “upon remand, the parties are free to

move forward regarding the merits of the case,” id., 13 A.3d at 470 n.5, is simply


8  This Court’s review of the Commonwealth Court's order granting judgment on the
pleadings is limited to deciding whether that court committed an error of law or whether
unresolved questions of material fact remain. Bowman v. Sunoco, Inc., 65 A.3d 901,
904 (Pa. 2013). Because the Commonwealth Court's ruling involves conclusions of law,
our scope of review is plenary. Id.

                                      [J-40-2014] - 22
untenable.    The “merits of the case,” as employed here concern only the question of

the Firm’s ability to forgive the debt, and not the broader question of the Committee’s

ability to fundraise to retire the debt.

         We proceed to examine the remainder of the Firm’s claims. While the Firm

presents multiple issues, we find that one overarching inquiry is dispositive, i.e.,

whether, under the Code as it existed in 2007, the Firm’s forgiveness of the

Committee’s legal debt, incurred to defend Brady in ballot challenge litigation,

constitutions a “contribution,” subject to the Code’s contribution limitations. Before we

return, once again, to the relevant Code language, we examine the canons of statutory

construction that guide our review.

         When interpreting a local law, as with a state statute, this Court looks to the

Statutory Construction Act of 1972, 1 Pa.C.S. §§ 1501-1991, which provides that “[t]he

object of all interpretation and construction of statutes is to ascertain and effectuate the

intention of the General Assembly.” 1 Pa.C.S. § 1921(a); see Council of Middletown

Twp. v. Benham, 523 A.2d 311, 315 (Pa. 1987). “When the words of a statute are clear

and free from all ambiguity, the letter of it is not to be disregarded under the pretext of

pursuing its spirit.” Id. § 1921(b). Additionally, we construe every statute “if possible, to

give effect to all of its provisions.” Id. § 1921(a). Finally, we presume that “the General

Assembly does not intend a result that is absurd, impossible of execution or

unreasonable.” Id. § 1922(1).

       Examining the relevant language, the Code defines “contribution” as follows:

       Money, gifts, forgiveness of debts, loans, or things having a monetary
       value incurred or received by a candidate or his/her agent for use in
       advocating or influencing the election of the candidate.
Phila. Code § 20-1001(6).




                                           [J-40-2014] - 23
       Upon consideration of the proposed constructions posited by the Firm and the

Ethics Board, we conclude that, as applied to the circumstances presented, there are

two elements to a “contribution.”    First, there must be a “forgiveness of debts,” and,

second, the debt to be forgiven must have been “incurred . . . by a candidate . . . for

use in advocating the election of the candidate.” Contrary to the Firm’s contentions, the

Code applicable in 2007 has no reference to when the contribution must be received;

rather, Section 20-1001(6) modifies the forgiveness of debt only by qualifying that the

debt must have been incurred or received “for use in advocating or influencing the

election.”

       Thus, there is nothing in the express language of the provision to support the

Firm’s contention that City Council intended for “contributions” to be limited to exclude

post-election contributions to a political campaign. Nevertheless, as recognized by the

parties and the lower courts, this Court opined in Nutter v. Dougherty, 938 A.2d 401,

403 (Pa. 2011), that while the Pennsylvania Election Code does not place material limits

on the sums that may permissibly be given to candidates, the Philadelphia Code was

enacted in an effort to curb what has been characterized as a “pay to play” political

culture by limiting campaign contributions to candidates for municipal office. There is no

reason to treat a true donation made to a political campaign after the election any

differently than one made prior thereto. Construed otherwise, the “pay to play” political

culture that the Code was enacted to thwart could simply reemerge by delaying

significant campaign donations until after the polls have closed and the election results

have been announced.9


9  We recognize that, as found by the Commonwealth Court and advocated by the
Ethics Board, this policy concern is akin to that espoused by the federal courts and the
FEC when interpreting the federal campaign finance law, which, like the Code at issue,
does not include language in the definition of “contribution” extending the term expressly
(continuedK)
                                    [J-40-2014] - 24
       We acknowledge that the State Election Code includes in its “contribution”

definition: payments or forbearance “made for the purpose of influencing any election in

this Commonwealth or for paying debts incurred by or for a candidate or committee

before or after an election.” 25 P.S. § 3241(b). For the enumerated reasons regarding

the purpose for enacting the local campaign finance law and due to the great disparity in

overall language between the state statute and local ordinance, see supra at n.3,

however, we disagree that the failure to adopt the precise Code language above

evinced City Council’s intent to exclude post-election contributions from the limitations

on campaign contributions.

       We further discount the Firm’s reliance on the 2010 Code amendments, which

limit expressly contributions made after an election, as indicative of City Council’s prior

intent to exclude post-election activity from the contribution restraints.          We are

persuaded by the Ethics Board’s position that the “post-candidacy contribution”

language adopted by the City Council in 2010 is consistent with that Board’s prior

interpretation as stated in its Advisory Opinion in this case, and that the City Council

intended to codify that interpretation to avoid all doubt, rather than to change the prior

law.10 The legislative history reveals that during the hearing before City Council, the

Mayor’s Chief of Staff cited the Ethics Board’s Advisory Opinion in this case and noted


(Kcontinued)
to include post-election contributions. See e.g. United States v. Crop Growers
Corporation, 954 F. Supp. at 358 (holding that “exempting post-election contributions . .
. would provide an opportunity for the exception to swallow the rule” by allowing
candidates simply to run up debts and defer all fundraising until after the election).
However, we agree with the Firm that the federal court’s approach in no way governs
interpretation of the local Philadelphia ordinance.

10  For purposes relevant to our next discussion of whether the debt to be forgiven was
incurred “for use in . . . influencing the election,” we note that the advisory opinion based
its decision on the timing of the contribution, i.e., that it was made after the election.

                                      [J-40-2014] - 25
that the Mayor’s Task Force on Ethics and Campaign Finance Reform recommended

more explicitly codifying this interpretation into the law.

         Our conclusion that post-election contributions are subject to the Code’s

contribution restrictions resolves a claim presented herein, but does not end our inquiry

because it does not resolve the question of what constitutes a “contribution” under the

prior Philadelphia ordinance. The Firm maintains that the requisites of a “contribution”

have not been satisfied under the facts presented because the debt to be forgiven was

not incurred “for use in advocating or influencing the election of the candidate.” We

agree.

         In holding that “legal fees incurred by a campaign committee to keep a candidate

on the ballot are incurred for the purpose of influencing the outcome of an election,”

Cozen O’Connor, 71 A.3d at 421, the Commonwealth Court relied on the dictionary

definition of “influence,” which is “to affect or alter by indirect or intangible means” or “to

have an effect on the condition or development of.”            Id. (citing Merriam Webster’s

Collegiate Dictionary at 641 (11th ed. 2003)). It reasoned that a “candidate’s placement

on or removal from the ballot certainly influences the outcome of the election, as it

directly impacts the choices voters will have when they cast their votes on Election

Day.” Id. The court opined that any assertion that ballot challenge litigation is not part

of the political arena “invites the willful suspension of disbelief.” Id.

         While there is facial appeal to the Commonwealth Court’s simplistic approach,

we find that the consequences of such interpretation are unreasonable and lead to an

absurd result. See 1 Pa.C.S. § 1922(1) (providing that in interpreting legislation, we

presume that “the General Assembly does not intend a result that is absurd, impossible

of execution or unreasonable”). Initially, we agree with the Firm that the Commonwealth

Court’s overly broad construction of “influencing an election” conflates defending a


                                       [J-40-2014] - 26
challenge to a candidate’s right to appear on the ballot with the very different act of

urging a prospective voter to choose one candidate over another, i.e., electioneering

that a political campaign contributor with donative intent would promote.             The

Commonwealth Court’s interpretation of “influencing an election” as including “any

transaction having an indirect effect upon an election” fails to consider whether such

effect on the election is intentional, incidental, or wholly unanticipated.

       This case illustrates this point, as there is no evidence suggesting that the Firm

agreed to represent Brady in the ballot litigation pro bono or at a discounted rate in an

effort to promote him as a candidate. Further, there is no evidence that the Committee,

at the time it retained the Firm, anticipated that the Firm would forgive the debt once the

election was over. Rather, the Firm performed the legal services with the intent of

receiving compensation, and it has suffered an unanticipated business loss. Under the

Commonwealth Court’s construction of “influencing an election,” routine agreements to

provide goods or services made in the ordinary course of business between a political

campaign committee and a creditor are transformed into political campaign

contributions merely because the political committee subsequently failed to pay an

amount owed.      This absurd result cannot be what City Council intended when it

characterized a contribution as money or forgiveness of debt incurred or received by the

candidate “for use in advocating or influencing the election of the candidate.”      Phila.

Code § 20-1001(6).

       The trial court recognized the inherent injustice in such an interpretation, but did

not appreciate or pragmatically consider that the Firm never made a contribution here.

The trial court asserted:


       [T]he Philadelphia Code did not anticipate or imagine such a scenario
       under the Ordinance the [sic] underlying this litigation, because the
       Philadelphia Code does not establish the exception of such litigation and
                                      [J-40-2014] - 27
       the instances of unanticipated, involuntary expenses such as here. As
       the law is abundantly clear, it must be adhered to; the effect will
       undoubtedly chill the entry of well-qualified and needed ordinary citizens to
       seek offices, but the effect will also bring to mind this nightmare that has
       touched all levels of the adversary system, from administrative to the
       Pennsylvania Supreme Court. . . . While the intent of the Ordinance is to
       keep politicians and contributors transparent, the effect is to punish those
       who contribute and those who desire to serve the public. [The Ethics
       Board,] now appreciating the gravity of the lack of exception to the
       necessary involuntary expenses and contributions, can resolve the matter
       and prevent it from happening again as it is fundamentally unfair to the
       candidate, their counsel and the citizenry. All one has to do is to
       challenge the candidacy of another candidate as here with unanticipated,
       involuntary litigation, as there is no exception, or safe harbor for legitimate
       unanticipated, involuntary expenses.


Cozen O’Conner v. City of Philadelphia Bd. of Ethics, No. 1744 CD 2012, unpublished

memorandum at n.2.

       The trial court’s recognition in this regard, albeit under the mistaken belief that

City Council intended such an absurd result, suggests that the Firm’s forgiveness of the

Committee’s legal fee debt was not meant to circumvent the local campaign finance

laws’ restraints on contributions to political campaigns, but was rather a business deal

gone bad. This is particularly true where the debt forgiven involves unpaid legal fees for

representation of a candidate in a ballot challenge. As the Firm cogently notes, “[t]he

clear result of reading the term “contributions” as the Commonwealth Court and the

Ethics Board have is that it would place non-wealthy candidates at a significant

disadvantage and creates a strong incentive to file ballot challenge suits against non-

wealthy candidates, which does nothing to improve the integrity of the election process.”

Reply Brief for Appellant at 9.

       It is apparent that the Ethics Board heeded the trial court’s warning, and, in the

2010 amendments to the Code, established litigation funds that were exempt from

contribution limits and created a process whereby campaign creditors could forgive

                                      [J-40-2014] - 28
campaign committee debts incurred in the normal course of business. See supra at 6-8

(outlining the 2010 amendments).       As we did with the 2010 amendments relating to

post-election contributions, we conclude that these portions of the 2010 amendments

were clarifications of the prior law that had been misinterpreted by the courts below.

Surely, City Council, in enacting the prior version of the Code, did not intend to limit the

ability of a candidate to defend him or herself against ballot challenge litigation, or to

preclude an arm’s length vendor of goods (such as signs, buttons, or office supplies,

etc.) or services (such as media consultants, pollsters, accountants, lawyers, etc.) from

ever forgiving an unanticipated and uncollectible debt incurred in the normal course of

business.11

       Accordingly, we declare that, under the Code as it existed in 2007, the Firm’s

forgiveness of the Committee’s legal debt, incurred to defend Brady in ballot challenge

litigation, would not constitute a “contribution” that is subject to the Code’s contribution


11 Having concluded that legal fee debt incurred to defend Brady in ballot litigation was
not incurred “for use in advocating or influencing the election,” we need not elaborate on
the Firm’s contention that the Commonwealth Court’s holding that the Committee’s
unpaid legal fee debt is not an “expenditure” is incompatible with its ruling that the debt
constituted a “contribution.” Summarily, we note our agreement with the Ethics Board’s
rebuttal that the Commonwealth Court found no “expenditure” solely because the
Committee had never paid the legal fees, thus, there was no “payment, distribution, loan
or advancement of money or any valuable thing,” as set forth in the definition of
“expenditure.” Phila. Code § 20-1001(1). Such ruling has no bearing on whether post-
election forgiveness of the legal fee debt constitutes a “contribution.”

           Madame Justice Todd and former Justice McCaffery did not participate in the

consideration or decision of this case.

           Mr. Chief Justice Castille and Messrs. Justice Saylor, Eakin and Stevens join

the opinion.



                                     [J-40-2014] - 29
restrictions. The Firm may, therefore, forgive such debt at one time and in toto without

violating the applicable local campaign finance law.

       The order of the Commonwealth Court is reversed.

       Madame Justice Todd and former Justice McCaffery did not participate in the

consideration or decision of this case.


       Mr. Chief Justice Castille and Messrs. Justice Saylor, Eakin and Stevens join the

opinion.




                                     [J-40-2014] - 30